                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

RICKY L. AVERETTE,                               )
      Plaintiff,                                 )       Civil Action No. 7:19-cv-00707
                                                 )
v.                                               )
                                                 )       By: Elizabeth Dillon
DANVILLE CITY JAIL                               )           United States District Judge
MEDICAL DEPT, et al.,                            )
     Defendants.                                 )

                                   MEMORANDUM OPINION

       Ricky L. Averette, a Virginia inmate proceeding pro se, commenced this civil action

under 42 U.S.C. § 1983. He names two defendants: “Danville City Jail Medical Dept.” and Dr.

Wang, a physician at the jail. His complaint is brief. In it, he alleges that his “medication was

changed to a medication [] which has [been] recalled, because it was proven to cause cancer after

notifying med. Dept.” He also states that Dr. Wang would not change Averette’s medications

and told the nurse to continue them, even though “he knew . . . it was cancer causing.” Averette

asks for monetary damages for “potential cancer damage.” (Dkt. No. 1 at 2.) He offers no other

detail or factual allegations in support of his claim.

        Upon review of Averette’s complaint, the court conclude that it fails to state a claim and

so is subject to dismissal pursuant to 28 U.S.C. § 1915A(b)(1). “To state a claim under § 1983,

a plaintiff must allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person acting under

color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–85 (4th Cir. 2017) (internal quotation

marks omitted). Liability under § 1983 is “personal, based upon each defendant’s own

constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (internal citation

omitted). Thus, a § 1983 claim requires factual detail about each defendant’s personal
involvement. See Wilcox v. Brown, 877 F.3d 161, 170 (4th Cir. 2017) (explaining that liability

will lie under § 1983 only “where it is affirmatively shown that the official charged acted

personally” in the violation of plaintiff’s rights and affirming dismissal of claim where plaintiff

did not allege personal involvement by defendant) (quoting Vinnedge v. Gibbs, 550 F.2d 926,

928 (4th Cir. 1977)). The first named defendant, the “Danville City Jail Medical Dept.,” is not

an entity capable of being sued or a “person” for purposes of § 1983. See McCoy v.

Chesapeake Corr. Ctr., 788 F. Supp. 890, 893–94 (E.D. Va. 1992) (holding a jail is not a

person subject to suit under § 1983. Accordingly, Averette fails to state a claim against that

entity.

          As to his claim against Dr. Wang, the court construes it as alleging a violation of

Averette’s Eighth Amendment rights. To state a cognizable Eighth Amendment claim for

denial of medical care, a plaintiff must allege facts sufficient to demonstrate that the defendant

was deliberately indifferent to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 105

(1976); Staples v. Va. Dep’t of Corr., 904 F. Supp. 487, 492 (E.D.Va. 1995). To establish

deliberate indifference, a plaintiff must present facts to demonstrate that the defendant had

actual knowledge of an objectively serious medical need and disregarded that need. Farmer v.

Brennan, 511 U.S. 825, 837 (1994); see also Rish v. Johnson, 131 F.2d 1092, 1096 (4th Cir.

1997). A claim concerning a disagreement between an inmate and medical personnel

regarding diagnosis or course of treatment does not implicate the Eighth Amendment. Wright

v. Collins, 766 F.2d 841, 849 (4th Cir. 1985); Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir.

1975); Harris v. Murray, 761 F. Supp. 409, 414 (E.D. Va. 1990). Questions of medical

judgment are not subject to judicial review. Russell, 528 F.2d at 319 (citing Shields v. Kunkel,

442 F.2d 409 (9th Cir. 1971)). Instead, the prison official’s conduct must be so grossly

                                                   2
incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness. Militier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part

on other grounds by Farmer, 511 U.S. at 837. Mere negligence or malpractice does not rise to

the level of a constitutional violation. See Estelle, 429 U.S. at 106.

          In this case, Averette contends that Dr. Wang continues to prescribe him a medicine

that he alleges has been recalled and causes cancer. He does not provide the name of the

medicine or what condition it is treating, nor does he allege that the drug has been taken off the

market due to any supposed risk. An allegation of recall could apply to only specific brands of

medicine or might be limited to a specific time of manufacture. See, e.g., Recalls, Market

Withdrawals, & Safety Alerts (Jan. 27, 2020), https://www.fda.gov/safety/recalls-market-

withdrawals-safety-alerts (indicating some brands of medication containing amlodipine in

combination with other drugs were recalled in 2018 or 2019, based on concerns that they might

contain impurities). In the absence of any additional information about the “recall,” Averette’s

claim appears to be merely a disagreement with Dr. Wang’s medical decision—that the

benefits of the prescribed medicine for whatever condition is being treated outweigh any

associated risks. That does not state an Eighth Amendment claim. See Wright, 766 F.2d at

849. Moreover, Averette does not allege that he has actually suffered any damages as a result

of the prescribed medication, only that he “potential[ly]” has “cancer.” In short, he has failed

to allege a violation of his Eighth Amendment rights so as to state a plausible claim under

§ 1983.

       For the reasons set forth above, Averette’s complaint in its current form is subject to

dismissal. In consideration of Averette’s status as a pro se litigant, however, the court will

give Averette an opportunity to amend his complaint, if he wishes to do so, in order to correct

                                                 3
the deficiencies noted in this opinion. If he elects to amend, he shall do so within thirty days

after entry of the accompanying order. Alternatively, if he needs additional time to prepare an

amended complaint, he may move to voluntarily dismiss his case and file his claims in a new

and separate action.

       An appropriate order will be entered.

       Entered: February 3, 2020.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 4
